Citation Nr: 0500021	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury, including cold sensitivity, peripheral neuropathy of 
the hands, and vascular narrowing of the capillaries and 
arterioles.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, lumbosacral strain, right thigh 
neuropathy, sciatica left thigh, and leg and left ankle 
weakness, to include as secondary to the service-connected 
disability of scar, gunshot wound, inner surface, left ankle.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   


REMAND

Submitted with the veteran's VA Form 9, received in August 
2003, was an Appeal Hearing Options form, in which the 
veteran requested that he be afforded a hearing at a local 
office (specifically, the St. Petersburg RO) before a 
Veterans Law Judge.  Such a hearing was scheduled in November 
2004.  However, the veteran indicated in an October 2004 
statement that he would not be able to attend the hearing in 
Florida as he had recently moved to New York.  He requested 
that his claims file be transferred to New York, with a 
hearing scheduled at that RO.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO nearest his current residence 
in accordance with 38 C.F.R. § 20.704.  
If appropriate, jurisdiction of the 
claims folder should be transferred to 
the RO in the state where the veteran 
currently resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




